PER CURIAM.
The appellant challenges the order by which the trial court summarily denied his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. The trial court determined that all of the appellant’s claims were facially insufficient, conclusively refuted by the record, or otherwise without merit. We conclude, however, that the court erred by summarily denying one of the appellant’s claims. The appellant asserted that the prosecution withheld an exculpatory statement made by the victim, and that he never would have entered a plea had this statement been disclosed. As the appellee acknowledges, the appellant’s allegations here provide a sufficient basis to support a finding that his plea was not voluntarily or intelligently entered, and the portions of the record attached to the trial court’s order do not conclusively refute this claim. Accordingly, we reverse the trial court’s denial of this claim and remand this case to the trial court for further consideration of the claim.
The order is otherwise affirmed.
ALLEN, C.J., MINER and WEBSTER, JJ., CONCUR.